Title: To Thomas Jefferson from William Temple Franklin, 20 July 1790
From: Franklin, William Temple
To: Jefferson, Thomas



Dear Sir
Philadelphia, 20th. July 1790.

I received duly your Favor of the 16th. Inst. Since my Return here, I have not been inattentive to fulfil your Wishes relative to a House; but have hitherto met with so few suitable, and on which I could depend, that I have been loath to write to you, till I could do it with more certainty.
Mrs. Buddens Houses, which I thought would suit you, and of which you seem to have the same Opinion, I now think would not. I find they are situated much higher up Chesnut Street than I informed you they were, which will render them very difficult of access in Winter, as our Pavement in that Street only extends to Seventh Street, and those Houses are between 9th. and 10th.—There are so few Houses in that Part, that there is little probability of the Pavement being continued further for several Years. Besides which,  on Visiting those Houses, I found that Mrs. Budden lived in the only one finish’d, and the others in no forwardness, and on Enquiry, little Expectation was given me of their being carried on with any degree of Spirit, Mrs. Budden being Absent and her Fortune much deranged. Some say they must be soon sold to pay Part of her late Husbands Debts. From these Circumstances I gave up all thoughts of them, and visited others that I thought might suit. Among these, those that pleased me the most are two new houses of Mr. Leipers, adjoining each other, built entirely on the same Plan and situated in Market Street between 8th. and 9th. Streets. The whole of the Building is 50 Feet front, each house being 25. Ft. There are a number of Workmen employ’d about them, and there is no doubt of their being compleatly finish’d by the 1st. of Octr. I immediately applied to Mr. Leiper for the Refusal of them, but he had already promised One to Mr. John Vaughan, who has I believe taken it for his Father. This he (Mr. L.) regretted, as he would much rather have you for a Tenant; and told me that if I could persuade Mr. V. to give up the House he would immediately open Doors in the Rooms so as to convert the two Houses into One, and do any thing else that might be agreable to you.—The Houses and the Landlord pleased me so well, that I immediately made Application to Mr. Vaughan on the subject, and he has promised me to write to the Person for whom he has engaged the House (not saying it was for his Father) to know if it would be equally agreable to him to exchange for another House nearly of the same size and exactly opposite to it. Of this I have some Hopes, having been very urgent with Mr. Vaughan, as they appear to me to be the only ones at present here that would exactly suit, according to your Idea of living on One Floor and having your Offices under the same Roof.—But that you may better judge, I shall endeavor to describe them. They are situated on the South side of Market Street, and both Foot and Street Pavement extend to them. They are well built and are to be finish’d in the best Manner. Each House is 25 Feet front and 44 Feet deep, besides which the Part containing the Stairs is 18 by 11. And the Kitchen 18 Feet in length on the Yard, with two stories of Chambers over it. The Drawing Rooms are 23. Ft. 9. by 20. in the Clear, the Back Chambers 20. by 17. The Parlours below are rather small, owing to the Entry being wide, and an arch’d Passage through the two Houses to the Yards. But as you would use these as Offices it would not be of much consequence. The Front Parlours are 20 Ft. 9 In. by 14. Ft. 3. and the  Back Parlours 19 Feet 19 In. by 14 Ft. 3. Up two Pair of Stairs the Chambers are the same Size as on the 1st. Floor, excepting that a Small Dressing Room and Closet is taken off each front Room. The Garrets are good and have fire Places. The Rent of each House is 150£ which is only 6 pr. Cent for the Building and Lot. Stables are to be erected on a back Street, for which an additional Rent will be expected. Handsome and convenient as these houses are I do not think them dear. On the first Floor, by means of a Door of communication you would have four good Rooms.—The two largest for your Dining and Drawing Rooms and the others for your Bed Chamber and Study. As they all communicate they would make a handsome suite, and constitute what the french call un Appartement complet. As to the situation I think it a good one, so high up Market Street as not to be incommoded by Waggons, and your Chamber and Study being back from the Street you would not be disturbed by Noise. It is likewise not more than 3 Squares from the House intended for the President, and the State House. I should not write thus temptingly of them but that I have great hopes of Mr. Vaughan’s relinquishing the One he has taken. The other I am to have the Refusal of at any Rate. For fear however of this failing I have made application for Mr. Gurneys House in Chesnut Street next Door to Mrs. Allen’s. This is a large House 3 Rooms on a floor but two only communicating. It Rents at present with Stabling &c. for near 300£ a Year, but there would be no place for your Offices.—The present Tenant and Landlord being both absent, I have not been able to get a positive Answer. I have also applied to Mrs. Keppele for a large House of hers, situated at the N:E: Corner of Arch and 4th. Street. This a Roomy House and might be sufficient for yourself and one of your Officers. It will not be rented under 300£. I am however promised the Refusal. The Lady would not at present fix the Rent, but said she would let me know by the middle of August. The Houses I have mentioned are I think the only ones that would suit you of those that are to be had. And I have no doubt of obtaining one or the other of them. But Leipers I think by far the most convenient as well as the cheapest: as the Offices would be accommodated, which would be a considerable deduction from your Rent.—Mr. Leiper who built these Houses, and is a man of considerable Property, has likewise agreed (in case you are willing) to build a House on any Plan you may please to give him, not exceeding 50 Feet front, on a Lot he has on Market Street between 10th. and 11th Streets, provided you will  agree to take the same when finish’d, till the end of the Ten Years allotted by Congress for their temporary Residence here, and pay him for Rent the Interest of his Money laid out in the Building and the Value of the Lot. This according to the present Rate of Building would not be a dear Rent.
I have not heard of Mr. Randolph’s Arrival. When I do I will wait on him, and mention your Wish of being in the same Neighbourhood with him; and when you have fix’d, will endeavor to accommodate him accordingly.
I beg you will excuse this long scrawl, and let me know your Opinion of the Houses I have mention’d, as also whether you would wish to have one built for you on the Terms proposed. It might be got ready in about Twelve Months. I am Dear Sir, with affectionate Esteem, Your most obedt. & most humble Servt.,

W. T. Franklin

